UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1961



TITILOLA KELLY,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-189-898)


Submitted:   January 24, 2007              Decided:   February 8, 2007


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kayode Oladele, THE      JUSTICE CENTER, Detroit, Michigan, for
Petitioner. Peter D.     Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright,    Mark L. Gross, David White, UNITED STATES
DEPARTMENT OF JUSTICE,   Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Titilola    Kelly,   a    native     and     citizen    of    Nigeria,

petitions for review of an order of the Board of Immigration

Appeals     (Board)      denying   as    untimely     her    motion    to     reopen

immigration proceedings.           We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.                 See 8 C.F.R. § 1003.2(c)(2)

(2006) (establishing a ninety-day time limitation for filing a

motion to reopen); INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(setting forth standard of review).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re: Kelly, No. A73-189-898

(B.I.A. Aug. 30, 2005). We dispense with oral argument because the

facts   and    legal     contentions    are     adequately    presented      in   the

materials     before     the   court    and     argument    would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                        - 2 -